Citation Nr: 0824809	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-03 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2008.  A 
transcript of his testimony is associated with the claims 
file.


FINDINGS OF FACT

The veteran did not engage in combat with an enemy.

The veteran does not have PTSD that was present in service or 
is otherwise related to such service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (38 C.F.R. § 3.159 was 
recently revised to delete (4), see 73 Fed. Reg. 23356 (April 
30, 2008)).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the initial notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in May 2004.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§1110, 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d).  

Establishment of service connection for PTSD 
requires:(1)medical evidence diagnosing PTSD; (2)credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3)medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. §3.304(f).  See also Cohen v. Brown, 10 Vet. 
App.128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. §4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App.128, 140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38C.F.R. §3.304(f)(1).  See also 38 U.S.C.A. 
§1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. §1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the appellant engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show that 
the appellant served as a Crypto Morse Code Interceptor and 
that he did not receive any military citation indicative of 
combat service.  Although the appellant has testified that he 
spent four to five hours loading wounded soldiers onto 
aircraft while on layover in Saigon, he also indicated that 
there was no shelling occurring at that base during his brief 
stop.  

The appellant indicated that his base in Thailand was near 
the Malay ocean.  He testified that there were rocket attacks 
once or twice a week and that there were insurgents near the 
base.  However, the base was secure and the insurgents did 
not penetrate the boundaries.  The appellant indicated that 
insurgents were killed but that he was not involved as there 
was a DMP group that handled those situations.  He further 
indicated that he was kept as far from the insurgents as 
possible.

Considering the absence of awards or decorations indicating 
combat exposure and the appellant's testimony indicating that 
he was not involved in combat, the Board finds that the 
appellant did not engage in combat.  VA O.G.C. Prec. Op. No. 
12-99, 65 Fed. Reg. 6,256-58 (2000) (defining "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b)).  
Thus, the appellant's testimony alone cannot establish the 
occurrence of his claimed in-service stressors.  Accordingly, 
the appellant's alleged stressors must be supported by 
credible evidence.

In this case, the appellant testified that on his way to his 
duty station in Thailand, he was bumped off his flight in the 
Philippines.  From there he took a MEDEVAC flight to Saigon, 
where he spent four to five hours loading wounded soldiers on 
a flight.  The appellant indicated that he was the only 
person from the original flight to Thailand that was bumped 
from the flight.

The appellant indicated that he saw soldiers that were 
wounded, medicated, and in some cases, unable to talk.  He 
testified that he was terrified at the time because he was 
only 20 years old and had never experienced anything like 
that before.  After loading the wounded, he was flown to 
Thailand.  

The appellant had a VA examination in May 2004.  During the 
examination he reported his experience in Vietnam with the 
loading of wounded soldiers onto aircraft.  He indicated that 
there were dead soldiers as well as soldiers with missing 
limbs, injuries, and burns.  He stated that the situation was 
disturbing and that the memory has stuck with him for many 
years.  He informed the examiner that once he returned to the 
US that his wife felt he had changed.  He also indicated that 
his desire to have a college education waned once he returned 
from overseas and that he did not finish his degree 
requirements.  Upon a full examination, the examiner 
diagnosed the appellant with PTSD.

In other treatment records, the appellant reported that a 
soldier that was with him in Saigon became seriously 
disturbed about four months later and created a disturbance 
in their quarters.  No further information regarding the 
incident or even the name of the soldier was provided.

The Board has considered the appellant's testimony; however, 
there is no evidence corroborating that the appellant was in 
Saigon.  To find an in-service non-combat stressor, there 
must be independent evidence to corroborate the appellant's 
statement as to the claimed stressor, or in this case, to 
corroborate his presence in Saigon.  The appellant's 
personnel file is of record, and contains no mention of a 
stop in Saigon or delays in reaching his duty station in 
Thailand.  The appellant has also failed to submit any type 
of affidavit, buddy statement, or other evidence to support 
his claim.  

Finally, as noted above the appellant testified that his duty 
station in Thailand where rocket attacks occurred once or 
twice per week.  He indicated that there were insurgents near 
his base, some of whom were killed, but that he was not 
involved in the fighting.  In fact, he testified that he was 
kept as far away from the fighting as possible.  He stated 
that his base was very secure and that the insurgents never 
penetrated the boundaries.  Upon being questioned if the 
rocket attacks frightened him, the appellant said that he was 
okay.  

During the VA examination in May 2004, the appellant 
indicated that his career was military intelligence and that 
he was stationed in Thailand.  He stated that he was not 
involved in combat activity although there were times when 
his base underwent rocket attacks and sapers would raid the 
base.  However, for the most part, he reported that he was in 
a safe environment.

As noted above, if a veteran with a noncombatant military 
occupational specialty was stationed with a unit that was 
present while enemy attacks occurred, then that fact would 
suggest that he was exposed to such attacks.  Pentecost, 16 
Vet. App. 124.  Unfortunately, there is no corroborating 
evidence to support the appellant's testimony that he was 
stationed with a unit subject to attacks.  Moreover, the 
appellant testified that he was in a secure base that was 
never breached and that he was kept far from combat.  
Accordingly, the Board is unable to find as a factual matter 
that the veteran's alleged stressors occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  The diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a corroborated in-service stressor and the diagnosis is 
not sufficient to verify the occurrence of the claimed in-
service stressors.  Cohen, 10 Vet. App. 142; Moreau, 9 Vet. 
App. 395-396.  Accordingly, service connection for PTSD must 
be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  For all of the foregoing reasons, the claim for 
service connection of PTSD must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


